Letter of Authority

 

I, SU Dianli, Chinese citizen, ID Card No.230106195604272517, hold 2.5% shares
(my shares) of Harbin Dongxing Energy Saving Technical Service Co., Ltd.
(hereinafter referred to as “Dongxing Energy Saving”) at the date of signing
this letter. As for the shares I hold and will hold in Dongxing Energy Saving, I
hereby irrevocably authorize Harbin Donghui Technology Co., Ltd. (“WFOE”) to
execute the following rights during the valid period of this letter:

 

I authorize WFOE as my sole, exclusive agent and execute the following rights on
behalf of me with respect to events of shares: 1) attend shareholders meeting of
Dongxing Energy Saving; 2) execute all shareholder’s right and voting right
under the law and pursuant to provision of association articles of Dongxing
Energy Saving, including but not limited to selling, transferring, pledging and
disposing any or all of my shares; 3) as representative authorized by me,
designate and appoint legal representative, director, supervisor, general
manager and other senior executive personnel of Dongxing Energy Saving.

 

WFOE has rights to sign, on my behalf, all the files which need my signature
described in the Exclusive Purchase Agreement, signed by me, WFOE and Dongxing
Energy Saving on March 30, 2016, and Pledge of Shares Agreement, signed by me,
WFOE and Dongxing Energy Saving on March 30, 2016 (including supplemental
agreements, amendments, revisions and restatement editions of the
above-mentioned files, totally called “transaction files”), and execute
transaction files in due course. The execution of this right shall not set any
limit to this authorization.

 

I agree that all behaviors WFOE do for my shares should be considered as my
behaviors and all files signed by WFOE should be considered as mine.

 

WFOE has rights to transfer authorized power, and delegate other persons or
entities to handle the above-mentioned events without informing me and obtaining
my approval. If required by Chinese law, WFOE should delegate a Chinese person
to execute the above-mentioned rights.

 

During the period of me being a shareholder in Dongxing Energy Saving, this
letter is irrevocable and continues to be valid as of the day of signing this
letter.

 

During the period of this letter, I hereby withdraw my right related to my
shares delivered to WFOE via this letter and will not execute this rights on my
own.

 

 

SU Dianli

Signature: /s/ SU Dianli (Signature)

Date: March 30, 2016

 

 1 

 

 

 

Accepted by:

Harbin Donghui Technology Co., Ltd. (Seal)

Signature: /s/ WANG Ximing (Signature)

Name: WANG Ximing

Position: Legal Person

Date: March 30, 2016

 

 

Recognized by:

Harbin Dongxing Energy Saving Co., Ltd (Seal)

Signature: /s/ SU Dianli (Signature)

Name: SU Dianli

Position: Legal Person

Date: March 30, 2016

 

 



 2 



 